DETAILED ACTION
Applicant’s after-final response filed May 17, 2021 is fully acknowledged by the Examiner. Currently, claims 1-6, 8-10, 14-15 and 21-22 are pending with claim 6 withdrawn, claims 7, 11-13 and 16-20 cancelled, and claims 1 and 21 amended. The following is a complete response to the May 17, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on June 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,039,586 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The acceptance of the terminal disclaimer is sufficient to overcome the obviousness-type double patenting rejection noted in the March 23, 2021 Final Office Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

David Rook on June 1, 2021.
The application has been amended as follows: 
Please cancel claim 6 from further consideration
Please amend claim 21 as follows:

21.  An ablation probe comprising:
	a longitudinal body including a thermal ablation energy source, the longitudinal body having a proximal end and a distal end terminating at a probe tip;
	a guide channel disposed adjacent to the longitudinal body;
	a deflection wedge on an outer surface of the longitudinal body and at a distal end of the guide channel; 
	at least one deployable assembly disposed within the guide channel, the deployable assembly including:
	a deployment member, and
at least one sensor affixed to a distal end of the deployment member; and
a control mechanism for controlling deployment in a distal direction and retraction in a proximal direction of the deployable assembly, wherein the thermal ablation energy source is a cryosource, wherein the cryosource is one of nitrogen, nitrous oxide, hydrogen, argon, propane, an alcohol, or carbon dioxide in one of a gas, liquid, critical, or supercritical state, wherein the longitudinal body further comprises a supply tube for supplying the cryosource to the probe tip, and a return tube for returning the cryosource from the probe tip, and wherein the return tube substantially concentrically surrounds the supply tube.
Allowable Subject Matter
Claims 1-5, 8-10, 14-15 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, LaFontaine (US 6709431 B2) and Joye (US 6355029 B1) were found by the Examiner to be the closest prior art of record to the claimed inventions. With respect to independent claim 1, neither LaFontaine nor Joye readily provide for each and every limitation set forth in the claim. LaFontaine is particularly deficient in providing for the claimed guide channel on a radially outward facing surface of the longitudinal body in combination with the at least one deployable assembly and the surface mounted deflection wedge. With respect to independent claim 21, in view of the amendments set forth in the action above, LaFontaine is deficient in providing each and every limitation set forth therein including the combination of the guide channel, deflection wedge and at least one deployable assembly as claimed. LaFontaine particularly fails to provide for at least the deflection wedge to be disposed as claimed on an outer surface of the longitudinal body. The Examiner has failed to find any other prior art that would disclose, fairly suggest or make obvious each and every limitation whether taken alone or in any fair combination. As such, claims 1-5, 8-10, 14-15 and 21-22 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794